Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to Information Disclosure Statements filed on 9/08/2020, and 12/07/2020.
2.    Claims 1-20 are pending.
Double Patenting
3.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.    A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
5..    The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
6.    Independent claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1, and claim 10 of US Pat. 10768629 B2 by Hao Song et al. (same assignee) wherein pending claim 1 is clearly having similar limitations with these patented claims.
7.    Independent claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, and claim 11 of US Pat. 10768629 B2 by Hao Song et al. (same assignee). Although the claims at issue are not expressly identical, it is not patentably distinct from each other because these claimed inventions are directed to using the same systems for the same claimed purpose. 

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
9.	Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 103(a) as unpatentable over Kopp et al., (US Pub. 20190311298 A1) (hereinafter “Kopp”), in view of Iandola et al. (US Pat. 10678244) (hereinafter “Iandola”). 
A. Per independent claims 1, and 11: Kopp teaches a computer-implemented method, and a system comprising features:
creating “real-time”/ three-dimensional (3D) traffic environment data using at least one of real traffic element data and simulated traffic element data (i.e., “recent or current traffic conditions for the links, segments, paths, or routes using historical, recent, or real-time collected data ”, using real-time sensing data to integrate other represented data, see Kopp para. [0103]-[0104]);
creating simulated “real-time”/3D traffic environmental data (i.e., estimation/simulation with time-dependent data are performed, see Kopp para. [0093], [0097], [0104]) by applying a 
Kopp does not expressly recite about a time-dependent data; however, Iandola simulates data based on a collected time (see Iandola, col. 3 lines 32-37).
Kopp in view of Iandola suggest about training a computer-based autonomous driving model using the simulated time-dependent 3D traffic environmental data (see Kopp para. [0132]).
Kopp implies that weather data are simulated (i.e., “integrates real-time road event data, traffic information, weather, and road conditions (e.g., potholes, road friction, road wear, etc.) with highly detailed 3D representations of street and geographic features to provide precise real-time feature detection at decimeter or centimeter-level accuracy”, see Kopp, para. [0104]).
Kopp does not recite about a simulation with a learned model; however, Iandola teaches that limitation (see Iandola, col. 11 lines 12-34, and col. 16 lines 44-56).
It would have been obvious to one of ordinary skill in the art to implement Kopp et al., with Iandola to disclose a use of integrated data from “real traffic element data” and “simulated time-dependent data” because these data are related to a prediction/simulation for planning a vehicle path (i.e., simulating models to predict future output responses, see Kopp, para. [0019], [0021]) using a generative adversarial network.
B.	Per dependent claims 10, and 20: The rationales and references for a rejection of claims 1, and 11 are incorporated.

10.	Claims 2-9 and 12-19 are rejected under 35 U.S.C. 103(a) as unpatentable over Kopp, in view of Iandola, and in view of  Junxiao Shen et al ‘s “Imaginative Generative Adversarial Network...” (hereinafter “Shen”)”. 
A.	Per dependent claims 2, and 12: The rationales and references for a rejection of claims 1, and 11 are incorporated.
	Kopp and Iandola do not expressly disclose about “processors to create the time-dependent 3D generative adversarial network (GAN) model through an adversarial machine learning process of a time-dependent 3D GAN discriminator sub-model and a time-dependent 3D GAN generator sub-model of the time-dependent 3D GAN model”.
	However, Shen suggests a structure of a sub-model/(within a model) through a time-dependent GAN to filter/discriminate data for learning (see Shen, page 2/8, TABLE I, and col. I sub-section “3) Temporal efficiency”).
It would have been obvious to one of ordinary skill in the art to implement Kopp and Iandola with Shen to disclose “processors to create the time-dependent 3D generative adversarial network (GAN) model through an adversarial machine learning process of a time-dependent 3D GAN discriminator sub-model and a time-dependent 3D GAN generator sub-model of the time-dependent 3D GAN model” since this application to autonomous vehicle would generate “clean”/filtered data, and high affinity to produce better reaction results from that vehicle.
B.	Per dependent claims 3, and 13: The rationales and references for a rejection of claims 2, and 12 are incorporated.

- receiving time-dependent 3D GAN discriminator training data from the time-dependent 3D GAN generator sub-model (see Shen pg. 3/8  col. II sub-section “1) Networks:”).
	The examiner recognizes these claimed steps are performed/analyzed within Shen’s networks:
- performing, using the time-dependent 3D GAN filter/discriminator sub-model, discrimination analysis of the received time-dependent 3D GAN filter/discriminator training data to generate a  filter/discriminator result indicating whether the time-dependent 3D GAN filter/discriminator sub-model determined that the time-dependent 3D GAN filter/discriminator training data represents real-world time-dependent 3D traffic environmental data or simulated time-dependent 3D traffic environmental data; 
- performing matching of the generated filter/discriminator result with supervisory data indicating whether the time-dependent 3D GAN filter/discriminator training data represents real-world time-dependent 3D traffic environmental data or simulated time-dependent 3D traffic environmental data, to generate a training result indicating a trained level of the time-dependent 3D GAN filter/discriminator sub-model; and 
- modifying parameter values of the time-dependent 3D GAN filter/discriminator sub-model based on the training result.

C.	Per dependent claims 4, and 14: The rationales and references for a rejection of claims 3, and 13 are incorporated.
Shen also suggests steps:
 generating, using the time-dependent 3D GAN generator sub-model, the simulated time- dependent 3D traffic environmental data (see Shen, pg. 5/8 sub-section “A. Generalization”); 
- providing the generated processed/simulated time-dependent 3D data for creating time-dependent 3D GAN filtered/modified/discriminator training data to be used by the time-dependent 3D GAN discriminator sub-model: Shen suggests a structure of a sub-model through a time-dependent GAN for learning (see Shen, page 2/8, TABLE I, and col. I sub-section “3) Temporal efficiency”).
-  receiving the training result from the time-dependent 3D GAN discriminator sub-model (see Shen, page 5/8, TABLE I, and col. II sub-section “V. RESULTS”); and
- augmenting/modifying parameter/value of the time-dependent 3D GAN generator sub-model based on the training result (see Shen, page 1/8, col. II last paragraph).
D.	Per dependent claims 5, and 15: The rationales and references for a rejection of claims 2, and 12 are incorporated.

- generating, using the time-dependent 3D GAN generator sub-model, the simulated time- dependent 3D data (see Shen, pg. 5/8 sub-section “A. Generalization”); 
- providing generated processed/simulated time-dependent 3D data for creating time-dependent 3D GAN filtered/discriminator training data (see Shen, page 2/8, TABLE I, and col. I sub-section “3) Temporal efficiency”).
- receiving a training result from the time-dependent 3D GAN filtered/discriminator sub-model (see Shen, page 5/8, TABLE I, and col. II sub-section “V. RESULTS”); and 
- augmenting/modifying parameter/value of the time-dependent 3D GAN generator sub-model based on the training result (see Shen, page 1/8, col. II last paragraph).
E.	Per dependent claims 6, and 16: The rationales and references for a rejection of claims 1, and 11 are incorporated.
The examiner submits that the claimed features are an intent of use for traffic environment using Shen’s 3D GAN generator, wherein the training the computer-based autonomous driving model (see Shen, pg. 7/8 col. II, 1st para.)  comprising:
 rendering the simulated time-dependent 3D data to generate “photorealistic” time-dependent 3D environment (i.e., “virtual-Reality”, see Shen, page 1/8, col. I, 3rd para.); 
processing a specific model to generate time-dependent 3D environment using Shen’s 3D GAN generator;  obtaining an output/ result of the analysis; and
st para.).
F.	Per dependent claims 7, and 17: The rationales and references for a rejection of claims 1, and 11 are incorporated.
Shen suggests to perform a simulation using a trained computer-based driving model (i.e., see Shen, page 2/8, TABLE I).
G.	Per dependent claims 8, and 18: The rationales and references for a rejection of claims 3, and 13 are incorporated.
Shen and Iandola would made a prediction based on outputs (i.e., Shen performs a filtered/discriminator for data augmentation because Shen made a simulation on models for Iandola’s prediction, see Iandola col. 11 lines 12-34).
H.	Per dependent claims 9, and 19: The rationales and references for a rejection of claims 8, and 18 are incorporated.
	The examiner also submits that Shen and Iandola suggest of using their system for different intent of uses.
Using 3D GAN discriminator training data and specific characteristics of the one or more specific objects that enabled the prediction (see Shen, page 3/8, col. II sub-section “1) Networks:” and see Iandola col. 11 lines 12-34).
Conclusion
11.	Claims 1-20 are rejected.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571)272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662